DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 12/21/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim amendment filed on 12/21/2021 has been entered.
 
Claim Objections
Claims 24, 27 and 30-32 are objected to because of the following informalities: 
Claim 24 recites the limitation “the same beam” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation “the same beam” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation “the same beam” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation “the same beam” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
32 recites the limitation “the same beam” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 27 is depending on claim 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 2016/0277165 A1) in view of Wei et al. (US 2017/0141894 A1).
Consider claims 24 and 30:
Wei discloses a user equipment (UE) (see Fig. 1B and paragraph 0027, where Wei describes a wireless network that comprises a base station 101 and one or more user equipment (UEs) 102) comprising:
a receiver that receives information regarding repetition of transmissions of Reference Signals within a transmission period (see Fig. 3 and paragraph 0040, where Wei describes step S301, the UE 102 receives a control message in licensed spectrum; see Fig. 5 and paragraph 0062, where Wei describes that the control message may include the number of repeated reference signals; see paragraph 0041, where Wei describes that the reference signal may include two or three consecutive transmissions of identical reference signals; see Fig. 4 and paragraphs 0056-0057, where Wei describes the three repeating reference signals are transmitted in time period T00); and
a processor that controls to receive the reference signals, based on the information, within the transmission period (see Fig. 2 and paragraph 0030, where Wei describes that the UE 102 may be represented by a processor 201; see Fig. 2 and paragraph 0038, where Wei describes that the processor 201 receives signals in un-licensed spectrum via LTE-U RX 203b; see Fig. 3 and paragraphs 0040-0041, where Wei describes step S302, the UE 102 receives two or three consecutive transmissions of identical reference signals in un-licensed spectrum based on the control message; see paragraph 0057, where Wei describes that the UE receives the reference signal assuming that transmissions are finished; see paragraph 0060, where Wei describes that by receiving the control message, the UE may know how to receive reference signals in un-licensed spectrum),
wherein, when the information regarding repetition of transmissions of reference signals indicates off (see Fig. 2 and paragraphs 0042-0043, where Wei describes that the received control message may include a cancellation message which indicates a number of reference signals to be cancelled), 
the processor does not assume that the reference signals are transmitted with the same beam within the transmission period (see Fig. 6 and paragraph 0065, where Wei describes that when the UE receives cancellation of planned transmission of next cluster of reference signals, the UE would react to the cancellation by avoiding receiving in the un-licensed band; see Fig. 3 and paragraphs 0040-0041, where Wei describes that the repeated reference signals are received in the un-licensed band). 

Wei et al. teaches: reference signals are Channel State Information Reference Signals (see paragraph 0046, where Wei et al. describes that a UE receives a configuration message which includes repetition of transmissions of a reference signal in a time duration; see paragraph 0040, where Wei et al. describes that the reference signal refers to a Channel State Information-Reference Signal (CSI-RS)).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the reference signals are Channel State Information Reference Signals, as taught by Wei et al. to modify the method of Wei in order to achieve high resource efficiency, as discussed by Wei et al. (see paragraph 0039).
Consider claim 31:
	Wei discloses a base station (BS) (see Fig. 1B and paragraph 0027, where Wei describes a wireless network that comprises a base station 101 and one or more user equipment (UEs) 102) comprising:
a transmitter that transmits information regarding repetition of transmissions of reference signals within a transmission period (see Fig. 5 and paragraphs 0060-0062, where Wei describes that the base station may transmit a control message which would include a configuration message to configure reference signals to be transmitted by the base station, the configuration message indicates the number of repeated reference signals transmitted in a time duration); and
a processor (see Fig. 2 and paragraph 0030, where Wei describes that the base station may be represented by a processor
wherein, when the information regarding repetition of transmissions of reference signals indicates off (see Fig. 2 and paragraphs 0042-0043, where Wei describes that the control message may include a cancellation message which indicates a number of reference signals to be cancelled), 
the processor controls to not transmit the reference signals with the same beam within the transmission period (see Fig. 6 and paragraph 0065, where Wei describes that the base station cancels the planned transmission of next cluster of reference signals). 
Wei does not specifically disclose: the above reference signals are Channel State Information Reference Signals.
Wei et al. teaches: reference signals are Channel State Information Reference Signals (see paragraph 0046, where Wei et al. describes that a UE receives a configuration message which includes repetition of transmissions of a reference signal in a time duration; see paragraph 0040, where Wei et al. describes that the reference signal refers to a Channel State Information-Reference Signal (CSI-RS)).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the reference signals are Channel State Information Reference Signals, as taught by Wei et al. to modify the method of Wei in order to achieve high resource efficiency, as discussed by Wei et al. (see paragraph 0039).
Consider claim 32:
	Wei discloses a system comprising base station (BS) and a user equipment (see Fig. 1B and paragraph 0027, where Wei describes a wireless network that comprises a base station 101 and one or more user equipment (UEs) 102
the BS comprises: a transmitter that transmits information regarding repetition of transmissions of reference signals within a transmission period (see Fig. 5 and paragraphs 0060-0062, where Wei describes that the base station may transmit a control message which would include a configuration message to configure reference signals to be transmitted by the base station, the configuration message indicates the number of repeated reference signals transmitted in a time duration); and
a processor (see Fig. 2 and paragraph 0030, where Wei describes that the base station may be represented by a processor),
wherein, when the information regarding repetition of transmissions of reference signals indicates off (see Fig. 2 and paragraphs 0042-0043, where Wei describes that the control message may include a cancellation message which indicates a number of reference signals to be cancelled), 
the processor of the BS controls to not transmit the reference signals with the same beam within the transmission period (see Fig. 6 and paragraph 0065, where Wei describes that the base station cancels the planned transmission of next cluster of reference signals); and
the UE comprises: a receiver that receives the information (see Fig. 3 and paragraph 0040, where Wei describes step S301, the UE 102 receives a control message in licensed spectrum); and
a processor that controls to receive the reference signals, based on the information, within the transmission period (see Fig. 2 and paragraph 0030, where Wei describes that the UE 102 may be represented by a processor 201; see Fig. 2 and paragraph 0038, where Wei describes that the processor 201 receives signals in un-licensed spectrum via LTE-U RX 203b; see Fig. 3 and paragraphs 0040-0041, where Wei describes step S302, the UE 102 receives two or three consecutive transmissions of identical reference signals in un-licensed spectrum based on the control message; see paragraph 0057, where Wei describes that the UE receives the reference signal assuming that transmissions are finished; see paragraph 0060, where Wei describes that by receiving the control message, the UE may know how to receive reference signals in un-licensed spectrum), and
wherein, when the information regarding repetition of transmissions of reference signals indicates off (see Fig. 2 and paragraphs 0042-0043, where Wei describes that the received control message may include a cancellation message which indicates a number of reference signals to be cancelled), 
the processor of the UE does not assume that the reference signals are transmitted with the same beam within the transmission period (see Fig. 6 and paragraph 0065, where Wei describes that when the UE receives cancellation of planned transmission of next cluster of reference signals, the UE would react to the cancellation by avoiding receiving in the un-licensed band; see Fig. 3 and paragraphs 0040-0041, where Wei describes that the repeated reference signals are received in the un-licensed band). 
Wei does not specifically disclose: the above reference signals are Channel State Information Reference Signals.
Wei et al. teaches: reference signals are Channel State Information Reference Signals (see paragraph 0046, where Wei et al. describes that a UE receives a configuration message which includes repetition of transmissions of a reference signal in a time duration; see paragraph 0040, where Wei et al. describes that the reference signal refers to a Channel State Information-Reference Signal (CSI-RS)).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the reference signals are Channel State Information Reference Signals, as taught by Wei et al. to modify the method of Wei in order to achieve high resource efficiency, as discussed by Wei et al. (see paragraph 0039).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 2016/0277165 A1) in view of Wei et al. (US 2017/0141894 A1), as applied to claim 24 above, and further in view of Ojala et al  (US 2011/0019637 A1).
Consider claim 27:
	Wei in view of Wei et al. discloses the invention according to claim 24 above. Wei does not specifically disclose: the receiver receives information regarding a CSI report, and when the information regarding the CSI report instructs not to perform the CSI report, the processor controls not to perform the CSI report.
	Ojala teaches: a receiver receives information regarding a CSI report, and when the information regarding the CSI report instructs not to perform the CSI report, a processor controls not to perform the CSI report (see Fig. 3 and paragraphs 0039-0040, where Ojala describes that a base station eNB transmits a CSI reporting flag to a UE, if the CSI reporting flag is set to “off”, the UE does not report CSI information).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the receiver receives information regarding a CSI report, and when the information regarding the CSI report instructs not to perform the CSI see paragraph 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631